Broyles, C. J.
1. A motion for a new trial based upon alleged newly discovered evidence is fatally defective unless accompanied by an affidavit of the movant that he “did not know of the existence of such evidence before the trial, and that the same could not have been discovered by tlie exercise of ordinary diligence.” Civil Code (1910), § 6086. The court therefore did not err in overruling the ground based upon sueli evidence.
2. The other special grounds of the motion for a new trial, complaining of rulings upon the admissibility of evidence, but not showing that objection to it was made at the trial, are too incomplete to he considered by this court.
3. The,verdict was authorized by the evidence, and the refusal to,grant a new trial was not error.

Judgment affirmed.


Luhe and Bloodworlh, JJ., concur.